Exhibit 10.18

MODIFICATION OF SUBORDINATE MORTGAGE NOTE

THIS MODIFICATION OF SUBORDINATE MORTGAGE NOTE (this “Modification”) made as of
the 24th day of January, 2012 between SIGNATURE BANK, a New York banking
corporation having an office at 68 South Service Road, Melville, New York 11747
(the “Lender”) and 250 WEST 57TH ST. ASSOCIATES L.L.C., a New York limited
liability company having an office at c/o Malkin Holdings LLC, 60 East 42nd
Street, New York, New York 10165 (the “Borrower”).

W I T N E S S E T H :

WHEREAS, on October 15, 2009 the Lender made a loan available to the Borrower in
the principal amount of Twenty One Million and 00/100 Dollars ($21,000,000.00)
(the “Loan”) as evidenced by a Subordinate Mortgage Note dated October 15, 2009
from the Borrower to the Lender in the principal amount of Twenty One Million
and 00/100 Dollars ($21,000,000.00) (the “Note”), which Note was secured by,
among other things, a Subordinate Mortgage dated as of October 15, 2009 from the
Borrower to the Lender covering premises in New York, New York as more fully
described therein (the “Mortgage”);

WHEREAS, the Borrower has requested that the Lender modify the terms of the Note
to which the Lender has agreed provided, among other things, that the Borrower
enters into this Modification;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower and the Lender hereby agree as
follows:

1. All capitalized terms not defined herein shall have the meaning set forth in
the Note.

2. The third paragraph on page 1 of the Note is hereby amended to read in its
entirety as follows:

“Until the interest rate on this Note is fixed as set forth below, amounts
outstanding under this Note shall bear interest at an annual rate equal at all
times to the greater of (i) four and one quarter of one percent (4.25%) or
(ii) one percent (1%) plus the Prime Rate of the Payee (the “Variable Rate”).
The “Prime Rate” is the rate established from time to time by the Payee as its
“Prime Rate”. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate being charged to any customer. Such annual
rate will change on the effective date of any change in the Prime Rate. The
Payee will not be obligated to notify the Maker of any change in the Prime
Rate.”



--------------------------------------------------------------------------------

3. The paragraph regarding interest rate Option A on page 1 of the Note is
hereby amended to read in its entirety as follows:

“Option A: The greater of (i) four and three quarters of one percent (4.75%) or
(ii) 300 basis points in excess of the weekly average yield on United States
Treasury Securities adjusted to a maturity closest to the Maturity Date as most
recently made available by the Federal Reserve Board as of thirty (30) days
prior to the effective date of the fixing of the interest rate. If the Maker
elects Option A, the Maker shall be subject to the payment of prepayment fees as
set forth below.”

4. The paragraph regarding interest rate Option B on page 2 of the Note is
hereby amended to read in its entirety as follows:

“Option B: The greater of (i) five percent (5.00%) or (ii) 300 basis points in
excess of the weekly average yield on United States Treasury Securities adjusted
to a maturity closest to the Maturity Date as most recently made available by
the Federal Reserve Board as of thirty (30) days prior to the effective date of
the fixing of the interest rate. If the Maker elects Option B, the Maker may
prepay this Note during the term of this Note without any prepayment fees.”

5. The obligation of the Lender to enter into this Modification is subject to
the following:

(a) Receipt by the Lender of a fully executed counterpart of this Modification
from the Borrower;

(b) Receipt by the Lender and the Lender’s counsel of a title search of the
Premises, prepared at the Borrower’s expense, which discloses no liens or
encumbrances to the title of the Premises (other than those set forth in the
title policy issued to the Lender which insured the lien of the Mortgage) and
which shall otherwise be satisfactory to the Lender and the Lender’s counsel;

(c) The Borrower shall pay all expenses associated with this Modification
including the reasonable legal fees and expenses of the Lender’s counsel and the
costs of the title search; and

(d) The Lender shall have received such other documents or information as it may
reasonably request.

6. The Borrower hereby represents and warrants to the Lender that:

(a) Each and every of the representations and warranties set forth in the Loan
Documents are true as of the date hereof and with the same effect as though made
on the date hereof, and are hereby incorporated herein in full by reference as
if fully restated herein in their entirety;

(b) No default or event of default and no event or condition which, with the
giving of notice or lapse of time or both, would constitute such a default or
event of default, now exists or would exist under any document evidencing and
security the Loan (each a “Loan Document” and collectively, the “Loan
Documents”) after giving effect hereto;



--------------------------------------------------------------------------------

(c) No defense, offset, claim or counterclaim exists under the Note or any other
Loan Document and, to the extent same exists without the knowledge of the
Borrower, said defense, offset, claim or counterclaim is hereby waived; and

(d) As of the effective date of this Modification, there is outstanding on the
Note the principal sum of Five Million Nine Hundred Thirty Four Thousand Six
Hundred Fifteen and 83/100 Dollars ($5,934,615.83) and there is yet to be
advanced the principal sum of Fifteen Million Sixty Five Thousand Three Hundred
Eighty Four and 17/100 Dollars ($15,065,384.17).

7. The Borrower hereby further represents and warrants to the Lender that:
(i) the Borrower is a limited liability company duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
organization, (ii) there has been no change to the articles of organization or
operating agreement previously delivered to the Lender, (iii) the Borrower has
the power and authority to own its assets and to transaction the business in
which it engages, (iv) the execution, delivery and performance by the Borrower
of this Modification is within its power and has been duly authorized by all
necessary action, and do not and will not (a) require any consent or approval of
its members or manager(s) which has not be obtained or (b) contravene its
articles of organization or operating agreement, (v) the individual executing
this Modification on behalf of the Borrower has the requisite power and
authority to execute and deliver this Modification and this Modification has
been duly executed and delivered by a member or other representative authorized
to execute and deliver this Modification, (vi) the Borrower is not subject to
any legal or contractual restrictions on its ability to enter into this
Modification, and (vii) the Borrower agrees to perform any further acts and
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Modification.

8. It is expressly understood and agreed that all collateral security for the
Note, including, without limitation, the Mortgage, is and shall continue to be
collateral security for the Note as herein modified. Without limiting the
generality of the foregoing, the Borrower hereby absolutely and unconditionally
confirms that each document and instrument executed by the Borrower pursuant to
the Note continues in full force and effect, is hereby ratified and confirmed
and is and shall continue to be applicable to the Note (as herein modified).

9. The modification set forth herein is limited precisely as written and shall
not be deemed to (a) be a consent to or a waiver of any term or condition of the
Note, the Loan Documents or any of the documents referred to therein, or
(b) prejudice any right or rights which the Lender may now have or may have in
the future under or in connection with the Note, the Loan Documents or any
documents referred to therein. Whenever the Note is referred to in the Note, the
Loan Documents or any of the instruments, agreements or other documents or
papers executed and delivered in connection therewith, it shall be deemed to
mean the Note as modified hereby.

10. Except as hereby modified, the Note is in all respects, ratified and
confirmed and the terms and provisions set forth therein shall continue to
remain in full force and effect.

11. This Modification shall be governed by, and construed in accordance with,
the laws of the State of New York.



--------------------------------------------------------------------------------

12. Notwithstanding that this Modification has been executed on the day and year
first above written, this Modification shall be effective as of January 10, 2012
and the monthly payments based on the new interest rate set forth in this
Modification shall be effective commencing with the payment due February 10,
2012.

13. This Modification may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

-Signatures on Following Page-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Modification as of the
day and year first above written.

 

SIGNATURE BANK By:   /s/ John Zieran Name:   John Zieran Title:   Senior Vice
President

 

250 WEST 57TH ST. ASSOCIATES L.L.C. By:   /s/ Peter L. Malkin Name:   Peter L.
Malkin Title:   Member



--------------------------------------------------------------------------------

STATE OF NEW YORK   )   ) ss.: COUNTY OF SUFFOLK   )

On the 19 day of January in the year 2012, before me, the undersigned,
personally appeared John Zieran, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

/s/ Amy Hecht

Notary Public

Amy F. Hecht

Notary Public, State of New York

No. 02HE494xxxx

Qualified in Suffolk County

Commission Expires November 14, 2014

 

STATE OF NEW YORK   )   ) ss.: COUNTY OF   )

On the 13th day of January in the year 2012, before me, the undersigned,
personally appeared Peter L. Malkin, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

/s/ Judy H. Love

Notary Public

Judy H. Love

Notary Public, State of New York

No. 01LO467xxxx

Qualified in Queens County

Commission Expires 11/17/2014